DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
The prior art of record does not fairly disclose, teach, or suggest the hermetically-sealed container holding a plurality of flexible bags as recited in newly amended claim 1. However, the amendments dated 8/9/2022 have necessitated a new grounds of rejection to dependent claims 3-4 and to newly rejoined method claims 10-17, presented below.
Applicant’s response has overcome the previously presented objections to the drawings.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the container for sterilizing flexible bags according to claim 1”. Claim 1 provides explicit antecedent basis for “a hermetically-sealed container holding a plurality of flexible bags to be sterilized for pharmaceutical use” rather than a container for sterilizing flexible bags. Although explicit antecedent basis is not present for the term in claim 10, it is clear that claim 10 is referring to the same container recited in claim 1. It is recommended to amend claim 10 to refer to “the hermetically-sealed container holding a plurality of flexible bags to be sterilized for pharmaceutical use according to claim 1” for consistency.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein the container contains from 1 to 250 flexible bags. However, claim 1, from which claim 3 depends, recites that the container holds “a plurality” of the flexible bags. Therefore, the metes and bounds of the claim are unclear, because it is unclear if claim 3 encompasses a container holding only a single bag, which would be inconsistent with claim 1.
Claim 4 recites wherein the container contains from 1 to 180 flexible bags, and is rejected for the same reason as claim 3. 
Claim 10 recites the limitation "the support elements of said flexible bags" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, which is incorporated in its entirety into claim 10, provides antecedent basis for “supports for said flexible bags” rather than support elements of said flexible bags. 
Claim 10 recites the limitation "the slot" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a plurality of slots and it is unclear to which one “the slot” is referring.
Claim 10 recites the limitation "the fastening element" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a fastening element.
Claim 10 recites the limitation "the insertion region of said bag" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite an insertion region.
Claim 10 recites the limitation "the fastening elements" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite a single fastening element rather than a plurality of fastening elements.
Claim 12 recites the limitation "the rows" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10, from which claim 12 depends, does not recite rows. 
Claim 17 recites the limitation "the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The prior claims from which claim 17 depends do not recite a floor.
The term “small vertical movement” in claim 17 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification makes mention of this term only once (p. 6), and does not provide a reasonable explanation of what movements would be encompassed by the term “small vertical movement”. 
 Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “wherein the upper flat structure is, at the same time, the cap of the lower receptacle of said container and is suitable for hermetically sealing the same.” However, claim 1, which is incorporated in its entirely into claim 10, from which claim 14 depends, already recites that the upper flat structure is a cap hermetically sealing the lower receptacle. Therefore, it is unclear how claim 14 further limits the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is directed to a hermetically-sealed container holding a plurality of flexible bags to be sterilized for pharmaceutical use comprising an upper flat structure comprising a plurality of supports, each support comprising a slot and a notch, and each bag comprising a port-plug wherein each port-plug is inserted through the slot of one of the supports and accommodated in the notch of one of the supports such that each flexible bag is retained within the slot and above the notch, the container further lower receptacle wherein the upper flat structure serves as a cap for hermetically sealing the lower receptacle. Wabel et al. (US Patent Application Publication 2021/0015706) (already of record) provides the closest prior art. Wabel et al. discloses an upper flat structure (30) comprising a plurality of slots, each slot configured to retain the port of a flexible bag for medical use, and a box configured to hold the upper flat structure and a plurality of flexible bags retained thereby (Abstract, para. 34-39) (Fig. 3, sheet 3 of 3). However, Wabel et al. does not teach that the upper flat structure comprises supports as claimed or that it can serve as a cap for hermetically sealing a lower receptacle as claimed. There is no disclosure or teaching in the prior art as a whole of the container containing a plurality of flexible bags and comprising an upper flat structure defined by supports, slots, and notches, and configured to serve as a cap for hermetically sealing a lower receptacle, within the claim environment. Claims 5-9 depend therefrom. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deaton et al. (US Patent 3,780,738) is directed to a container comprising a lower receptacle and a cover for the lower receptacle wherein a flexible bag for a medical purpose is suspended from the cover.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799